

	

		III

		109th CONGRESS

		2d Session

		S. RES. 422

		IN THE SENATE OF THE UNITED STATES

		

			April 4, 2006

			Ms. Murkowski (for

			 herself, Mr. Akaka,

			 Mr. Allen, Mr.

			 Baucus, Mr. Bayh,

			 Mrs. Boxer, Mr.

			 Bunning, Mr. Burr,

			 Ms. Cantwell, Mrs. Clinton, Mr.

			 Cochran, Mr. Coleman,

			 Ms. Collins, Mr. Cornyn, Mr.

			 Craig, Mr. Dodd,

			 Mrs. Dole, Mr.

			 Domenici, Mr. Dorgan,

			 Mr. Durbin, Mr.

			 Feingold, Mrs. Feinstein,

			 Mr. Hagel, Mr.

			 Isakson, Mr. Johnson,

			 Mr. Kennedy, Mr. Kerry, Ms.

			 Landrieu, Mr. Lautenberg,

			 Mr. Levin, Mr.

			 Lieberman, Mr. Lott,

			 Mr. Martinez, Mr. Menendez, Ms.

			 Mikulski, Mrs. Murray,

			 Mr. Nelson of Florida,

			 Mr. Nelson of Nebraska,

			 Mr. Salazar, Mr. Santorum, Ms.

			 Snowe, Mr. Specter,

			 Ms. Stabenow, and

			 Mr. Stevens) submitted the following

			 resolution; which was considered and agreed to

		

		RESOLUTION

		Designating April 21, 2006, as

		  National and Global Youth Service Day, and for other

		  purposes.

	

	

		Whereas National and Global Youth Service Day is an annual

			 public awareness and education campaign that highlights the valuable

			 contributions that young people make to their communities throughout the

			 year;

		Whereas the goals of National and Global Youth Service Day

			 are to—

			(1)mobilize the

			 youth of the United States to identify and address the needs of their

			 communities through service and service-learning;

			(2)encourage young

			 citizens to embark on a lifelong path of service and civic engagement;

			 and

			(3)educate the

			 public, the media, and policymakers about contributions made by young people as

			 community leaders throughout the year;

			Whereas National and Global Youth Service Day, a program

			 of Youth Service America, is the largest service event in the world and is

			 being observed for the 18th consecutive year in 2006;

		Whereas young people in the United States and in many

			 other countries are volunteering more than any other generation in

			 history;

		Whereas the children and youth of the United States not

			 only represent the future of the Nation, but also are leaders and assets

			 today;

		Whereas the children and youth of the United States should

			 be valued for the idealism, energy, creativity, and unique perspective that

			 they use when addressing challenges found in their communities;

		Whereas a fundamental and conclusive correlation exists

			 between youth service, lifelong adult volunteering, and philanthropy;

		Whereas through community service, young people of all

			 ages and backgrounds build character and learn valuable skills sought by

			 employers, including time management, decision-making, teamwork,

			 needs-assessment, and leadership;

		Whereas service-learning, an innovative teaching method

			 that combines community service with curriculum-based learning, increases

			 student achievement while strengthening civic responsibility;

		Whereas several private foundations and corporations in

			 the United States support service-learning because they understand that

			 educated, civically-engaged communities tend to be economically prosperous and

			 good places to do business;

		Whereas sustained investments by the Federal Government,

			 business partners, schools, and communities fuel the positive, long-term

			 cultural change that will make service and service-learning a common

			 expectation and a common experience for all young people;

		Whereas National and Global Youth Service Day, with the

			 support of 51 lead agencies, hundreds of grant winners, and thousands of local

			 partners, engages millions of young people worldwide;

		Whereas National and Global Youth Service Day will involve

			 38 international organizations and 110 national partners, including 8 Federal

			 agencies and 6 organizations that offer grants to support National and Global

			 Youth Service Day;

		Whereas National Youth Service Day has inspired Global

			 Youth Service Day, which occurs concurrently in more than 100 countries and is

			 now in its 7th year; and

		Whereas both young people and their communities will

			 benefit greatly from expanded opportunities to engage the youth of the United

			 States in meaningful volunteer service and service-learning: Now, therefore, be

			 it

		

	

		That the Senate—

			(1)recognizes and

			 commends the significant contributions of United States youth and encourages

			 the cultivation of a common civic bond between young people dedicated to

			 serving their neighbors, their communities, and the Nation;

			(2)designates April

			 21, 2006, as National and Global Youth Service Day; and

			(3)calls on the

			 citizens of the United States to—

				(A)observe the day

			 by encouraging and engaging youth to participate in civic and community service

			 projects;

				(B)recognize the

			 volunteer efforts of the young people of the United States throughout the year;

			 and

				(C)support the

			 volunteer efforts of young people and engage them in meaningful decision-making

			 opportunities today as an investment for the future of the United

			 States.

				

